DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newberry (USPN 2018/0214088).
Regarding claims 1, 4, 7, 9, 11, 17, 19-20, Newberry discloses an apparatus (biosensor 100 figure 2) comprising: at least one memory configured to store computer program code ([0062]); and at least one hardware processor configured to access said computer program code and operate as instructed by said computer program code ([0062]), said computer program code including: video capture code configured to cause the at least one hardware processor to control a camera of a mobile phone to capture a video of at least a portion of skin (module code [00279], [0200], [0207], [0209]); extraction code configured to cause the at least one hardware processor to extract at least one photoplethysmogram (PPG) signal from the video ([0279], [0202], [0204]); determination code configured to cause the at least one hardware processor to determine a peripheral oxygen saturation (SpO2) value based on the PPG signal with respect to a blood flow at the portion of skin ([0207], [0219], [0220]); and display code configured to cause the at 
Regarding claims 5 and 15, Newberry discloses the computer program code further comprises analysis code configured to cause the at least one hardware processor to implement a statistical processing of the PPG signal and to implement determining whether to at least one of alter and remove a portion of the PPG signal based on a result of the statistical processing ([0127], [0220]).
Regarding claims 6 and 16, Newberry discloses the statistical processing comprises determining a number of at least one of peaks and valleys of the PPG signal within a predetermined time among a plurality of frames of the video ([0216]).
Regarding claims 8 and 18, Newberry discloses the computer program code further comprises moving average code configured to implement a moving average along the PPG signal ([0226]).
Regarding claim 10, Newberry discloses the portion of the skin is located at a finger of a user of the mobile phone ([0207], [0212], [0221]).
Regarding claim 12, Newberry discloses requesting a miniprogram from an external server ([0266]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry as applied to claims 1 and 11 above, and further in view of Khachaturian et al. (USPN 2019/0313907-Cited by the Applicant).
Regarding claim 2, while Newberry discloses the computer program code further comprises a miniprogram comprises the video capture code, the extraction code, the determination code, and the display code ([0266], [0204], [0222]), Newberry fails to disclose that the social media app code configured to cause the at least one hardware processor to request a miniprogram from an external server. Khachaturian et al. discloses the social media app code configured to cause the at least one hardware processor to request a miniprogram from an external server ([0129], [0620], [0624]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention to incorporate the teaching of providing a social media app code configured to cause a 
Regarding claims 3 and 13, Newberry fails to disclose that scanning code configured to cause the at least one hardware process to control the camera to scan a code and to implement, in response to scanning the code, the social media app code configured to cause the at least one hardware processor to request the miniprogram from an external server. Khachaturian et al. discloses scanning code configured to cause the at least one hardware process to control the camera to scan a code and to implement, in response to scanning the code, the social media app code configured to cause the at least one hardware processor to request the miniprogram from an external server ([0155], [0129], [0620], [0624]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teaching of providing a social media app code configured to cause a processor to perform a request as taught by Khachaturian et al. into the device of Newberry, in order to provide a way for users to find promotions for the application to use their mobile phone camera to check vital signs with an easy method of registering for a service. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MARJAN FARDANESH/Examiner, Art Unit 3791